Case 1:19-cv-05257-JSR Document16 Filed 07/12/19 Page 1 of 7

 

 

[usc SDNY
DOCUMENT
UNITED STATES DISTRICT COURT | ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK | DOC #:
X DATE FILED: “TI [24

 

 

 

 

 

 

 

 

 

VOICE TELE SERVICES INC., ; so
: Civ. Action No.:

 

 

Plaintiff, : 19-cv-2245 (JISR)JLC)
: 5a57
V. : DEFAULT JUDGMENT
ZEE TELECOMS LTD.,
Defendant. :
x

This action having been commenced on June 4, 2019 by the filing of the Complaint and
June 5, 2019 by the filing of the Summons, and a copy of the Summons and Complaint having
been personally served on Zee Telecoms Ltd. (“Zee” or “Defendant”), on June 12, 2019 by
personally serving a copy of the Summons and Complaint on Mr. Cooper, Director of Hold
Everything at Zee’s registered office, located at 207 Regent Street, London, England, W1B 3H,
which is designated by law to accept service of process on behalf of Zee, and proof of service
having been filed on June 17, 2019 and the Defendant not having answered the Complaint, and the

time for answering the Complaint having expired, it is

ORDERED, ADJUDGED AND DECREED: That the Plaintiff have judgment against
Defendant in the liquidated amount of $350,378.93 plus a late charge of 1.5% per month on $16.09
from February 16, 2019, plus a late charge of 1.5% per month on $202,104.79 from March 3, 2019,
plus a late charge of 1.5% per month on $148,258.05 from March 16, 2019, amounting to
$372,712.75 plus costs and disbursements of this action in the amount of $420.00 amounting in

all to $373,132.75.
Case 1:19-cv-05257-JSR Document16 Filed 07/12/19 Page 2 of 7

Dated: New York, New York

Gabe [f, 20 1F_
owt.

 

& USD.J. Jed S. Rakoff

This document was entered on the docket

on

 
Case 1:19-cv-05257-JSR Document16 Filed 07/12/19 Page 3 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
VOICE TELE SERVICES INC., :
Civ.: 19-cv-5257 (JSR)(JLC)
Plaintiff,
: AFFIRMATION FOR
Vv. : JUDGMENT BY DEFAULT
ZEE TELECOMS LTD.,
Defendant. :
wooo x

 

CITY OF CHAMBLEE )

STATE OF GEORGIA )

SHIRA ROSENFELD GROSSMAN hereby declares as follows:

1, I am a member of the Bar of this Court and am associated with the firm of Stillman
Welch, LLC, attorneys for Plaintiff Voice Tele Services Inc. (“Plaintiff or “VTS”) in the above-
captioned action.

2. Lam familiar with all the facts and circumstances in this action.

3, I make this affirmation pursuant to Local Civil Rule 55.2 of the Local Rules of the
United States District Courts for the Southern and Eastern Districts of New York.

4, This is an action to recover $350,378.93 owed by Defendant Zee Telecoms Ltd.
(“‘Defendant” or “Zee”) to VTS because Zee failed to pay three invoices amounting to $350,378.93
for telecommunication services VTS rendered to Zee pursuant to the parties’ agreement.

5. Jurisdiction of the subject matter of this action is based on diversity jurisdiction and
was commenced pursuant to 28 U.S.C. § 1332(a) because the matter in controversy exceeds the
sum of $75,000, exclusive of interest and costs, and is between Plaintiff, a citizen of Pennsylvania,
and Defendant, a citizen of the United Kingdom.

1

 
a te

Case 1:19-cv-05257-JSR Document16 Filed 07/12/19 Page 4 of 7

6. This action was commenced on June 4, 2019 with the filing of a Complaint and
June 5, 2019 with the filing of a Summons.

7. A copy of the Summons and Complaint was served on Prime Global on June 12,
2019 by personally serving a copy of the Summons and Complaint on Mr. Cooper, Director of
Hold Everything at Zee’s registered office, located at 207 Regent Street, London, England, W1B
3HH, which is designated by law to accept service of process on behalf of Zee, and proof of service
was therefore filed on June 17, 2019. (Docs. # 1, 6 and 8.)

8. The Defendant has not answered the Complaint and the time for the Defendant to
answer the Complaint has expired.

9. Pursuant to Local Civil Rule 55.1 of the Local Rules of the United States District
Courts for the Southern and Eastern Districts of New York, the Clerk of Court issued a Clerk’s
Certificate of Default on July 11, 2019. (Doc. # 15.)

10. This action seeks judgment in the liquidated amount of liquidated amount of
$350,378.93 plus a late charge of 1.5% per month on $16.09 from February 16, 2019, plus a late
charge of 1.5% per month on $202,104.79 from March 3, 2019, plus a late charge of 1.5% per
month on $148,258.05 from March 16, 2019, for a total as of July 11, 2019 of $372,712.75, as
shown by the annexed Statement, which is justly due and owing, and no part of which has been
paid except as therein set forth.

ll. Pursuant to Local Civil Rule 55.2 of the Local Rules of the United States District
Courts for the Southern and Eastern Districts of New York, the costs sought to be taxed pursuant

to 28 U.S.C. § 1920 amount to $420.00, as shown by the annexed Statement.

 
Ll

Case 1:19-cv-05257-JSR Document16 Filed 07/12/19 Page 5 of 7

12. Thus, Plaintiff seeks entry of default for a total amount of $373,132.75, which
includes the amount owed, monthly interest on late payments, and costs pursuant to 28 US.C. §
1920.

WHEREFORE, Plaintiff Voice Tele Services Inc. requests the entry of Default and the

entry of the annexed Judgment against Defendant Zee Telecoms Ltd.

Dated: Chamblee, Georgia
July 11,2019

By:___/s/ Shira Rosenfeld Grossman
Shira Rosenfeld Grossman

 
+ spot

Case 1:19-cv-05257-JSR Document16 Filed 07/12/19 Page 6 of 7

STATEMENT

I, Calculation of Late Charge of 1.5% Per Month

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly
Interest
Principal Rate Start Date | End Date {| Days | Months Value
$16.09 1.50% | 2/16/2019 | 7/11/2019 145 | 4.833333 $17.29
$202,104.79 1.50% 3/3/2019 | 7/11/2019 130 } 4.333333 $215,573.87
$148,258.05 1.50% | 3/16/2019 | 7/11/2019 117 | 3.900000 $157,121.58
TOTAL: $372,712.75
II. Costs Pursuant to 28 U.S.C. § 1920
Statute Fee Category Amount
28 U.S.C. §1920 (1) __| Fees of the Clerk — New Action Filing Fee $400.00
28 U.S.C. §1920 (5) | Docket Fees - Default Judgment Entered by $20.00
Clerk Pursuant to 28 U.S.C. §1923(a)

TOTAL: $420.00

 

 

 

 

 

 
Case 1:19-cv-05257-JSR Document16 Filed 07/12/19 Page 7 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OO re ee ee ew ee ee ee eee

VOICE TELE SERVICES INC,,
Plaintiff,

V.
ZEE TELECOMS LTD.,

Defendant.

TUSDC SUNY “|
DAC T INA NIT |
LR Wevlbes sy

i |
| ELECTRONICALLY FILED:
DOCH |
| DATE FL ED: . S “inh |_|

Civ.: 19-cv-5257 (JSR)(JLC)

CLERK’S CERTIFICATE
OF DEFAULT

], RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on June 4, 2019 with the filing of

a Complaint and June 5, 2019 with the filing ofa Summons, a copy of the Summons and Complaint

was served on Defendant Zee Telecoms Ltd (“Zee” or “Defendant”) on June 12, 2019 by

personally serving a copy of the Summons and Complaint on Mr. Cooper, Director of Hold

Everything at Zee’s registered office, located at 207 Regent Street, London, England, W!B 3HH,

which is designated by law to accept service of process on behalf of Zee, and proof of service was

therefore filed on June 17,2019, Doc. # I, 6, and 8. I further certify that the docket entries indicate

that Defendant has not filed an answer or otherwise moved with respect to the Complaint herein.

The default of the Defendant is hereby noted.

Dated: New York, New York

Jl I 20lF

By:

RUBY J. KRAJICK
Clerk of Court

K/NGV.Gro

Deputy Clerk V

 
